Case 5:17-cv-00179-JPB-JPM Document 221 Filed 07/02/21 Page 1 of 4 PageID #: 2665




                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF WEST VIRGINIA

                                            Wheeling Division

     DIANA MEY,
     DAVID and ROXY VANCE,
     RUSSELL LOCKE, and
     THOMAS STARK, individually
     and on behalf of a class of all
     persons and entities similarly situated,

              Plaintiffs,

     vs.                                                          Case No. 5:17-cv-00179-JPB

     DIRECTV, LLC,

              Defendant.

    JOINT STIPULATION FOR EXTENSION OF TIME FOR DIRECTV, LLC TO FILE
   REPLY TO PLAINTIFFS’ RESPONSE TO DIRECTV, LLC’S PARTIAL MOTION TO
      DISMISS PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)


              Plaintiffs Diana Mey, Craig Cunningham, Stewart Abramson, James Shelton, David

     Vance, Russell Locke, and Thomas Stark, by and through counsel, and the Defendant,

     DirecTV, LLC, hereby stipulate and agree to extend the deadline for DirecTV, LLC to file a

     reply to Plaintiffs’ Response to DirecTV, LLC’s Partial Motion to Dismiss Pursuant to

     Federal Rule of Civil Procedure 12(B)(6) (ECF No. 211 and 212).

              In support, the parties state as follows:

              1.      Defendant DirecTV filed its Partial Motion to Dismiss on June 17, 2021.

              2.      Plaintiffs’ response is due July 1, 2021.

              3.      Defendant DirecTV’s reply is due July 8, 2021.




  4836-0397-2337.v1
Case 5:17-cv-00179-JPB-JPM Document 221 Filed 07/02/21 Page 2 of 4 PageID #: 2666




              4. The Parties now stipulate that Plaintiffs’ deadline to file the response to

      Defendant’s Partial Motion to Dismiss be extended by one (1) day and extend Defendant’s

      deadline to file its reply by seven (7) days.

              5.      The Parties consent to these brief extensions.

              WHEREFORE, the parties request the Court enter an Order granting the Joint

      Stipulation for Extension of Time, such that Plaintiffs’ response be filed on or before Friday,

      July 2, 2021, and Defendant’s reply be filed on or before July 15, 2021. A proposed Order is

      attached hereto.

      Dated: July 2, 2021

                                                 Respectfully submitted,


                                                 Plaintiffs,
                                                 By Counsel,
      /s/ John W. Barrett ____________
      John W. Barrett (W. Va. Bar No. 7289)
      Jonathan R. Marshall (W. Va. Bar No. 10580)
      Sharon F. Iskra (W. Va. Bar No. 6582)
      Benjamin Hogan (W. Va. Bar No. 12997)
      BAILEY & GLASSER LLP
      209 Capitol Street
      Charleston, WV 25301
      Telephone: (304) 345-6555
      jbarrett@baileyglasser.com
      jmarshall@baileyglasser.com
      siskra@baileyglasser.com
      bhogan@baileyglasser.com

      /s/ Danielle M. Waltz
      Danielle M. Waltz (WVSB #10271)
      JACKSON KELLY PLLC
      500 Lee Street East, Suite 1600
      Charleston, WV 25301
      Telephone: (304) 340-1000
      dwaltz@jacksonkelly.com




  4836-0397-2337.v1
Case 5:17-cv-00179-JPB-JPM Document 221 Filed 07/02/21 Page 3 of 4 PageID #: 2667




      Hans J. Germann (admitted pro hac vice)
      Kyle J. Steinmetz (admitted pro hac vice)
      MAYER BROWN LLP
      71 S. Wacker Drive
      Chicago, IL 60606
      Telephone: (312) 782-0600
      hgermann@mayerbrown.com
      ksteinmetz@mayerbrown.com




  4836-0397-2337.v1
                                                  3
Case 5:17-cv-00179-JPB-JPM Document 221 Filed 07/02/21 Page 4 of 4 PageID #: 2668




                        IN THE UNITED STATES DISTRICT COURT FOR
                        THE NORTHERN DISTRICT OF WEST VIRGINIA

                                          Wheeling Division

      DIANA MEY,
      CRAIG CUNNINGHAM,
      STEWART ABRAMSON,
      JAMES SHELTON,
      DAVID and ROXY VANCE,
      RUSSELL LOCKE, and
      THOMAS STARK, individually
      and on behalf of a class of all
      persons and entities similarly situated,

               Plaintiffs,

      vs.                                                         Case No. 5:17-cv-00179-JPB

      DIRECTV, LLC,

               Defendant.

                                    CERTIFICATE OF SERVICE

            I hereby certify that on the 2nd of July 2021, a copy of the foregoing Plaintiffs’ Joint

  Stipulation for Extension of Time for Plaintiffs to File Response to DirecTV, LLC’s Partial

  Motion to Dismiss was filed using CM/ECF, the Court’s electronic notification system, which

  provided notice to all counsel of record.




                                                 /s/ Danielle M. Waltz
                                                 Danielle M. Waltz (W. Va. Bar No. 10271)




  4836-0397-2337.v1
